                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

CHARLES HENRY TAYLOR JR #129096                       CIVIL ACTION NO. 21-cv-215 SEC P

VERSUS                                                JUDGE DOUGHTY

JULIAN WHITTINGTON ET AL                              MAGISTRATE JUDGE HORNSBY


                                       JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 15] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s complaint is

DISMISSED WITHOUT PREJUDICE for failure to prosecute.

       MONROE, LOUISIANA, this 8th day of July 2021.


                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
